Case 1:18-cv-07345-JSR Document 38-3 Filed 02/09/19 Page 1 of 9




         EXHIBIT C
        Case 1:18-cv-07345-JSR Document 38-3 Filed 02/09/19 Page 2 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVE SANDS,

                       Plaintiff,
                                                 Case No. 18-cv-07345 (JSR)
              - against -
                                                 ECF Case
CBS INTERACTIVE INC.,

                       Defendant.


            DEFENDANT CBS INTERACTIVE INC.’S FIRST SET OF REQUESTS FOR
                      THE PRODUCTION OF DOCUMENTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“Federal Rules”)

and Rule 26.3 of the Local Civil Rules for the Southern District of New York (“Local Rules”),

defendant CBS Interactive Inc. (“CBS Interactive”) requests that plaintiff Steve Sands (“Sands”)

produce and make available for inspection the following documents at the offices of Cowan,

DeBaets, Abrahams & Sheppard LLP, 41 Madison Avenue, 38th Floor, New York, New York

10010, within thirty (30) days from the date of service hereof.         These discovery requests

(“Requests”) shall be read and interpreted in accordance with the definitions and instructions set

forth below, together with the definitions, instructions, and rules of construction set forth in

Rules 26 and 34 of the Federal Rules and Local Rules.

       These definitions and instructions supplement any applicable definitions and instructions

contained in the Federal Rules and Local Rules, which are incorporated by reference herein. For

the purposes of these Requests, the definitions and instructions are as follows:

                                         DEFINITIONS

       1.      As used herein, the terms “You” or “Your” shall mean Sands, and includes Sands’

affiliates, related business entities (including but not limited to any entities controlled or owned
         Case 1:18-cv-07345-JSR Document 38-3 Filed 02/09/19 Page 3 of 9




in whole or in part by Sands), agents, representatives, attorneys, successors, heirs, assigns,

employees, and contractors.

       2.      As used herein, the term “Document” is synonymous in meaning and equal in

scope to the usage of this term in Federal Rule 34(a) and Local Rule 26.3, including, but not

limited to, all written or graphic matter or any other means of preserving thought or expression

of every type and description regardless of origin or location, whether written, recorded,

transcribed, taped, punched, filmed, microfilmed, or in any other way produced, reproduced or

recorded, and including but limited to: originals, drafts, computer-sorted and computer-

retrievable information, copies or duplicates that are marked with any notation or annotation,

copies or duplicates that differ in any way from the original, correspondence, Communications,

memoranda, reports, notes, minutes, contracts, agreements, books, records, checks, vouchers,

invoices, purchase orders, ledgers, diaries, logs, calendar notes, computer printouts, computer

disks, card files, lists of persons attending meetings or conferences, sketches, diagrams,

calculations, evaluations, analyses, directions, work papers, press clippings, sworn or unsworn

statements of employees, requisitions, manuals or guidelines, audit work papers, financial

analysis, charts, graphs, indices, audited and unaudited financial statements, photographs, email,

electronic or mechanical records, telegrams, telecopies, text messages, audiotapes, videotapes

and all other receptacles or repositories housing or containing such documents, and all other

media used to record, in any form, information. A draft or non-identical copy is a separate

Document within the meaning of this term. “Document” shall also include any removable “Post-

It”-type notes or other attachments affixed to any of the foregoing, as well as the file, folder tabs,

and labels appended to or containing any documents.            “Document” expressly includes all

Electronic Data stored on any Electronic Media.



                                                  2
        Case 1:18-cv-07345-JSR Document 38-3 Filed 02/09/19 Page 4 of 9




       3.      As used herein, the term “Electronic Data” shall mean the original (or identical

duplicate when the original is not available) and any non-identical copies (whether non-identical

because of notes made on copies or attached comments, annotations, marks, transmission

notations, or highlighting of any kind) of writings of every kind and description whether

inscribed by mechanical, facsimile, electronic, magnetic, digital or other means. “Electronic

Data” includes, by way of example and not by limitation, computer programs (whether private,

commercial or work in progress), programming notes or instructions, activity listings of

electronic mail receipts and/or transmittals, output resulting from the use of any software

program, including word processing documents, spreadsheets, database files, charts, graphs and

outlines, electronic mail, and any and all miscellaneous files and/or file fragments, regardless of

the media on which they reside and regardless of whether said Electronic Data exists in an active

file, deleted file or file fragment. “Electronic Data” includes, but is not limited to, any and all

items stored on computer memories, hard disks, diskettes and cartridges, network drives,

network memory storage, archived tapes and cartridges, backup tapes, floppy disks, CD-ROMs,

removable media such as thumb drives and their equivalent, magnetic tapes of all types,

microfiche, and any other vehicle used for digital data storage and/or transmittal. “Electronic

Data” also includes the file, folder tabs, and/or containers and labels appended to, or associated

with each original and/or copy.

       4.      As used herein, the term “Electronic Media” means any magnetic or other storage

media device used to record Electronic Data. Electronic Media devices may include, but are not

limited to, computer memories, hard disks, diskettes and cartridges, network drives, network

memory storage, archived tapes and cartridges, backup tapes, floppy disks, CD-ROM, removable

media such as external hard drives, thumb drives and their equivalent, magnetic tapes of all



                                                3
         Case 1:18-cv-07345-JSR Document 38-3 Filed 02/09/19 Page 5 of 9




types, microfiche, punched cards, and any other vehicle used for digital data storage and/or

transmittal.

       5.      As used herein, the term “All Documents” shall mean every Document known to

You and every Document that can be located or discovered by reasonably diligent efforts on

Your part.

       6.      As used herein, the term “Communication” or “Communications” shall mean the

transmission or transfer of any kind, orally, in writing, or in any other manner, at any time or

place, and under any circumstances whatsoever, including without limitation, telephone

conversations, letters, memoranda, messages, notes, summaries, telexes, photographs, motion

pictures, audio tapes, video tapes, computer telecommunications, electronic or magnetic media,

electronic mail, or other materials or memorials of communication, meetings or any occasion of

joint or mutual presence, as well as the transfer of any document from one Person to another.

       7.      As used herein, the terms “Person” and “Persons” are defined as any natural

person or any business, legal or governmental entity or association.

       8.      As used herein, the terms “regarding,” “relating to,” “concerning,” and “in

connection with” are used in their broadest sense, and mean anything that, directly or indirectly,

generally or specifically, regards, relates to, refers to, concerns, contains, constitutes, contradicts,

supports, evidences, embodies, comprises, reflects, mentions, identifies, states, deals with,

comments on, responds to, describes, analyzes, or is in any way, directly or indirectly, relevant to

the subject.

       9.      As used herein, the term “including” shall be construed as meaning “including,

without limitation.”

       10.     As used herein, the terms “all” and “any” shall be construed as “all and any.”



                                                   4
        Case 1:18-cv-07345-JSR Document 38-3 Filed 02/09/19 Page 6 of 9




       11.     As used herein, where appropriate, the use of the singular includes the plural, and

the use of the plural includes the singular. The use of a verb in any tense shall be construed as

the use of the verb in all other tenses whenever necessary to bring within the scope of a Request

any Documents that otherwise might be construed to be outside its scope.

       12.     As used herein, the words “or” and “and” as used herein shall be construed both

conjunctively and disjunctively, and each shall include the other whenever such a dual

construction will serve to bring within the scope of any Request any Documents which would

not otherwise be within its scope.

       13.     As used herein, the term “Complaint” shall mean the Complaint filed by You in

the above-captioned action on August 15, 2018.

       14.     As used herein, the “Photographs” shall mean the photographs depicted in Exhibit

A to the Complaint, which feature actors on the set of Netflix’s The Punisher television series

and which appeared in an article entitled “New Punisher Images Reveal Return of Key Daredevil

Character” on the website www.gamespot.com on or about October 7, 2016.

       15.     As used herein, the phrase “Game Spot Article” shall mean the article entitled

“New Punisher Images Reveal Return of Key Daredevil Character,” as referenced by You in

paragraph 10 of the Complaint, which featured the Photographs.

                                       INSTRUCTIONS

       1.      You are required to produce not only those Documents in Your own possession,

custody, and control, but also those reasonably available to You, including those within the

possession, custody or control of attorneys, clients, accountants, employees, agents and

representatives acting on Your behalf or retained by You.




                                                 5
         Case 1:18-cv-07345-JSR Document 38-3 Filed 02/09/19 Page 7 of 9




       2.      Documents are to be produced without masking, redacting, obliteration or

alteration of any sort.    All Documents produced shall either be organized and labeled to

correspond to the numbered paragraphs contained in these Requests or produced as they are kept

in the usual course of business.

       3.      If You properly object to the production of any Document (or portions of a

Document), please produce all remaining Documents (or portions of them) called for by the

Request to which You do not object.

       4.      If You claim that the attorney-client privilege, the attorney work product rule, or

any other privilege is applicable to any Document whose production is requested and which You

are therefore withholding, in addition to producing any non-privileged portion of the Documents,

You are required to set forth in Your written response the following information:

               a. the general type of Document, e.g., letter, memorandum, report, miscellaneous

                   notes, etc.;

               b. the date of the Document;

               c. each author of the Document;

               d. each organization, if any, with which each author was then connected;

               e. each addressee, recipient, or other distributee of the Document;

               f. each organization, if any, with which each addressee, recipient, or distributee

                   was then connected;

               g. a general summary of the subject matter of the Document;

               h. the grounds for refusal to produce such Document; and

               i. the present location of each such Document and each copy thereof known,

                   including the title, index number and location, if any, of the file in which the



                                                6
        Case 1:18-cv-07345-JSR Document 38-3 Filed 02/09/19 Page 8 of 9




                    Document is kept or the file from which such Document was removed, and

                    the identity of each person responsible for the filing or other disposition of the

                    Document.

       5.      Each Document called for herein of which You have knowledge or information,

but which is not in Your possession, custody or control, or reasonably available to You, shall be

identified in the manner set forth in the preceding paragraph.

       6.      Each Request should be construed independently and not by reference to any

other Request for the purpose of limiting that Request, except that identical Documents need not

be produced in response to more than one Request.

       7.      These Requests are continuing until the date of trial hereof. You are required to

produce further Documents requested herein, if and when they are obtained after the date

Documents are produced, at a place and time to be agreed upon between counsel.

       8.      Documents, writings, and other tangible things produced in response to these

Requests will be inspected, number-stamped and xerographically or photographically reproduced

by You and/or Your attorneys of record.

       9.      Unless otherwise specified, the timeframe for these Requests encompasses

January 1, 2013 through the date hereof.

                     REQUEST FOR PRODUCTION OF DOCUMENTS

       The following described documents, records, writings and/or things are to be produced as

described herein.

       1.      All Documents and Communications concerning the copyright registration that

You received for the Photographs and any applications for such registration, including but not




                                                  7
        Case 1:18-cv-07345-JSR Document 38-3 Filed 02/09/19 Page 9 of 9




limited to all application forms and other materials submitted to the U.S. Copyright Office, such

as deposit copies and correspondence.

       2.      Documents sufficient to demonstrate the allegation contained in Paragraph 8 of

the Complaint that You are the sole copyright owner of the Photographs.

       3.      Documents sufficient to demonstrate the allegation contained in Paragraph 7 of

the Complaint that You took the Photographs.

       4.      All Documents and Communications relating to lawsuits initiated by You that

were ultimately withdrawn and/or dismissed by You due to – in part or in whole – the fact that

you did not own the copyright to the photograph(s) at issue.

       5.      All Documents and Communications concerning the creation of the Photographs,

including, but not limited to, how You became aware that Netflix’s The Punisher was filming on

the date the Photographs were taken by You.

       6.      All Communications between You and any Persons affiliated with Netflix’s The

Punisher television series from January 1, 2016 through the date of these Requests.

       7.      All Communications between You and any Persons concerning Your access to the

set of Netflix’s The Punisher television series, including any Documents evidencing any grant or

denial of authorization for You to take the Photographs on the set of the show or to access the set

of the show.

       8.      All Communications between You and any Persons relating to Your accessing

television and/or movie sets without authorization, including with respect to Photographs taken

by You on those sets.

       9.      All Documents relating to Your accessing television and/or movie sets without

authorization, including with respect to Photographs taken by You on those sets.



                                                8
